PER CURIAM.
We affirm appellant’s convictions and sentences. However, the portions of the trial court’s order requiring appellant to pay ten dollars pursuant to section 960.20 (Crimes Compensation Trust Fund), and two dollárs pursuant to section 943.25(4) (Law Enforcement Training and Correctional Officer Training Trust Funds), are stricken since the trial court adjudged appellant partially insolvent prior to trial and appointed the public defender to represent him. Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983) (question certified).
OTT, C.J., and SCHEB and LEHAN, JJ., concur.